DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to  amendment:
In the amendment filed 10/11/2022, the following has occurred: claims 1,19 and 20 have been amended. Claim 11 has been cancelled. Claims 21-52 have been added. Claims 1-10,12-52 are pending and are presented for examination.

Information Disclosure Statement
The information disclosure statement dated 07/18/2022, 08/04/2022, 08/24/2022, 09/29/2022, 09/30/2022 and 10/21/2022 have been considered.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered and are persuasive.
Applicant argues as follows:
Turning to the prior art, Ramer teaches a method for running a web-based search query on a mobile device, wherein results are presented based on a variety of factors including recent user transactions, searches, and query behavior. (Rarer at [0125].) Yet, Ramer at best describes presenting general search results that can be influenced by underlying user query data and does not describe in detail the content of these presented search results. For instance, Ramer is silent with respect to displaying search results containing information related to specific “transfer accounts” associated with a user.
The above argument is not persuasive. Ramer discloses displaying “search results”. [0310] In embodiments, a mobile search application disclosed herein may include receiving a location of a mobile communication facility and presenting search results to the mobile communication facility based on a predicted future location.
For example, a user of a mobile communication facility may initiate a search query for "Sonny Rollins." The potential search results that may be presented to the user's mobile communication facility may include advertisements and websites for CD's of Sonny Rollin's music, videos of his performances, etc. Information about the mobile communication facility (e.g., its video streaming capabilities) may be used in order to determine which of the advertisement/webpage results may be presented successfully to the user's mobile communication facility.[0352]
Ramer further discloses in FIG. 11 illustrates a method of obtaining relevant search results for a user and displaying the results on a mobile communication facility.
Applicant argues as follows:
Thus, Ramer fails to disclose displaying “a visual representation of the first account,” much less displaying “a visual representation of the first account, wherein, in response to receiving a selection Input corresponding to the visual representation of the first account, the computer system displays a user interface for use of the first account in a transfer.” Moreover, Ramer fails to disclose that the visual representation of the first account is displayed concurrently with “a first [and second] search result corresponding to a resource transfer activity of a first [and second] account of the plurality of transfer accounts; [and] a first [and second] set of one or more search results of the plurality of search results in a first [and second] grouping,” as required by amended claim 1. Furthermore, Applicant submits that Ellis fails to cure the deficiencies of Ramer discussed above.
The above argument is not persuasive. Ramen discloses [0126] The results facility 148 may include general content and services, specific content catalogs, carrier premium content, carrier portal content, device based results, or home computer desktop search results. The general content and services provided in the results facility 148 could be podcasts, websites, general images available online, general videos available online, websites transcoded for MCF, or websites designed for mobile browser facilities. Specific content catalogs may include travel, driving directions, results displayed on a map, white and yellow page telephone directories, movie show times and reviews, comparison shopping and product reviews, weather, stock quotes, general knowledge questions, word definitions, a thesaurus, restaurant reviews and reservations, Wi-Fi hotspot locations, horoscopes, area codes, zip codes, sports scores, flight times, fantasy sports statistics, drink recipes, pick-up lines, jokes, information within a physical store (e.g., inventory), a mobile wallet, an encyclopedia, adult content, gambling content, and FAQ's. The carrier premium content provided in the results facility 148 may include ringtones (monophonic, polyphonic, or real tones), ringback, music streaming, MP3, video, games, screensavers, images designed for cell phones, mobile books, or other mobile applications. Carrier portal content includes news, such as the current top stories, entertainment, business, technology, and finance, and sports, weather, stock quotes, and account information. Device based results provided in the results facility 148 may include messaging, such as SMS MMS and instant messaging, email, chat, PIM (address book), and monetary services for a mobile wallet. Finally, home computer desktop search results may include text documents, Portable Document Format ("PDF") documents, maps in various formats including annotated maps, or a similar facility, spreadsheets, presentations, photos and images, web pages, email, IM, and chat.
[0127] Ordering and displaying search results may be based upon a mobile communication facility 102, mobile subscriber characteristic 112, delivery facility, disambiguation facility, parental controls 150, search algorithm facilities 144, carrier business rules 158, and/or a sponsorship facility 162. The ordering of content for display may also be based upon the amount of content available within a category. The display 172 may be changed based upon the screen size of the mobile communication facility 102, and sounds or other multimedia content may adapt to capabilities of the mobile communication facility 102. Ordering and display of content may be organized by the type of content, the artist, the date, or concept (e.g., Jaguar as a car, or jaguar as an animal), and other categories may derive from deduction within the mobile search host facilities 114. In addition to ordering, content may be emphasized or deemphasized by weighting within the display 172. For example, weighting may occur through the use of size, motion, lack of symmetry, use of garish colors, sounds, multimedia, or other means of accenting content. For sponsored links, there may be opportunities for yield optimization (e.g., clicks multiplied by the bid cost).
Examiner maintains that the prior art of record discloses the limitations in the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10,12-52 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Application 17030259.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Application 17030259 are directed to sharing and using passes or accounts.
Application 17/030260 (mapped 1-10,12-20)
Application 17030259 (mapped 1-21)
Claims 1-10,12-52 are rejected on the grounds of nonstatutory double patenting over claims 1-21 of Application 17030259 and in further in view of Ellis et al (PGPub 2014/0365466).

1. A computer system, comprising: a display generation component; one or more input devices: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, via the display generation component, a search user interface; while displaying the search user interface, receiving, via the one or more input devices, input that includes a search term, and in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to a plurality of transfer accounts provisioned on the computer system and configured to transfer a resource of the respective transfer account upon user authorization: concurrently displaying, via the display generation component, a plurality of search results selected using the search term, the plurality of search results including: a first search result corresponding to a resource transfer activity of a first account of the plurality of transfer accounts, and a second search result corresponding to a resource transfer activity of a second account, different from the first account, of the plurality of transfer accounts.

2. The computer system of claim 1, wherein transfers are secure transfers.

3. The computer system of claim 1, wherein the search user interface includes a plurality of visual representations of a plurality of different transfer accounts.

4. The computer system of claim 3, wherein the one or more programs further include instructions for: 
while displaying the plurality of visual representations of the plurality of different transfer accounts, receiving a selection input corresponding to a visual representation of a respective transfer account; and in response to receiving the selection input corresponding to the visual representation of the respective transfer account, displaying a user interface for use of the respective transfer account in a transfer.

5. The computer system of claim 4, wherein the one or more programs further include instructions for: while displaying the user interface for use of the respective transfer account in a transfer, receiving authentication input; and in response to receiving the authentication input: in accordance with the respective transfer account being the first account, preparing the first account for use; and in accordance with the respective transfer account being the second account, preparing the second account for use.

6. The computer system of claim 1, wherein the search user interface is generated by a first application, and wherein the first search result corresponding to the resource transfer activity is based on data received from a first source different from the first application.

7. The computer system of claim 1, wherein the one or more programs further include instructions for: in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to the first account provisioned on the computer system and configured to transfer a resource of the first account upon user authorization: displaying, via the display generation component, a second plurality of search results selected using the search term without including the second search result corresponding to the resource transfer activity of the second account, the second plurality of search results including: 
the first search result corresponding to the resource transfer activity of the first account of the plurality of transfer accounts, and a third search result corresponding to another resource transfer activity of the first account of the plurality of transfer accounts, wherein the third search result is displayed concurrently with the first search result.

8. The computer system of claim 1, wherein a first set of search results of the plurality of search results are displayed in a first grouping of a plurality of groupings of data and a second set of search results of the plurality of search results are displayed in a second grouping of the plurality of groupings of data.

9. The computer system of claim 8, wherein the plurality of groupings of data includes one or more of: categories, merchants, people, and locations.

10. The computer system of claim 1, wherein displaying the search user interface includes: prior to receiving the input that includes the search term, displaying respective groupings of multiple groupings. 

12. The computer system of claim 1, wherein the one or more programs further include instructions for: in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to the first account, displaying search results corresponding to the first account by grouping together different results and displaying the grouped results within respective groupings; and 
in accordance with a determination that the search user interface corresponds to the second account, displaying search results corresponding to the second account by grouping together different results and displaying the grouped results within the respective groupings.

13. The computer system of claim 1, wherein the one or more programs further include instructions for: while displaying the search user interface, receiving input selecting an option of a grouping; and in response to receiving the input selecting an option of a grouping: in accordance with a determination that the selected option is a first option, displaying multiple search results corresponding to the first option, including:

a fourth search result corresponding to a resource transfer activity and a fifth search result corresponding to a resource transfer activity and without displaying a sixth search result corresponding to a resource transfer activity, and

in accordance with a determination that the selected option is a second option, displaying multiple search results corresponding to the second option, including:

the fourth search result corresponding to a resource transfer activity and the sixth search result corresponding to a resource transfer activity without displaying the fifth search result corresponding to a resource transfer activity.

14. The computer system of claim 1, wherein the one or more programs further include instructions for:

concurrently displaying, via the display generation component, with the plurality of search results selected using the search term, a filter option which, when selected, narrows the displayed search results.

15. The computer system of claim 14, wherein the filter option is selected based on the received search term.

16. The computer system of claim 14, wherein the filter option is selected based on prior searches.
17, The computer system of claim 1, wherein the plurality of search results selected using the search term includes one or more payment accounts.

18. The computer system of claim 1, wherein the plurality of search results selected using the search term includes one or more pass accounts
1. A computer system, comprising: a display generation component; one or more input devices: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying, via the display generation component, an account user interface that includes a plurality of visual representations of a plurality of different accounts, while displaying the account user interface, receiving, via the one or more input devices, a scroll input corresponding to a request to scroll the account user interface; in response to receiving the scroll input, scrolling, via the display generation component, the account user interface to cause a first visual representation of a first account and a second visual representation of a second account to scroll; and subsequent to receiving the scroll input and while displaying the account user interface: in accordance with a determination that the first visual representation of the first account satisfies a set of selection criteria, wherein the set of selection criteria includes a criterion that is met when the first visual representation of the first account is displayed in a selection region for at least a threshold amount of time, reducing a visual emphasis of the second visual representation of the second account relative to a visual emphasis of the first visual representation of the first account, and in accordance with a determination that the second visual representation of the second account satisfies the set of selection criteria, reducing a visual emphasis of the first visual representation of the first account relative to a visual emphasis of the second visual representation of the second account. 

2. The computer system of claim 1, wherein: reducing a visual emphasis of the second visual representation of the second account relative to a visual emphasis of the first visual representation of the first account includes reducing an opacity of the second visual representation relative to the first visual representation; and reducing a visual emphasis of the first visual representation of the first account relative to a visual emphasis of the second visual representation of the second account includes reducing an opacity of the first visual representation relative to the second visual representation.

3. The computer system of claim 1, wherein the one or more input devices includes a rotatable input mechanism; and wherein receiving the scroll input includes detecting a rotation of the rotatable input mechanism.

4. The computer system of claim 1, wherein the one or more input devices includes a touch-sensitive surface, and wherein receiving the scroll input includes detecting a scroll gesture at the touch-sensitive surface.

5. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria, displaying, via the display generation component, a balance of the first account.

6. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: 
in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria, displaying, via the display generation component, instructions to prepare the first account for use.

7. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria and in accordance with a determination that the first account is prepared for use, displaying, via the display generation component, instructions to initiate a process to use the first account.

8. The computer system of claim 7, wherein displaying the instructions to initiate a process to use the first account includes: in accordance with a determination that the first account is a first type of account, displaying instructions to place the computer system within proximity of a terminal, 9, The computer system of claim 7, wherein displaying the instructions to initiate a process to use the first account includes: in accordance with a determination that the first account is a second type of account, displaying instructions to provide an input at the computer system to cause display of a readable portion of a machine-readable code corresponding to the first account.

10. The computer system of claim 7, wherein displaying the instructions to initiate a process to use the first account includes: in accordance with a determination that the first account is a third type of account, displaying instructions to: place the computer system within proximity of the terminal, and provide an input at the computer system to cause display of a readable portion of a machine-readable code corresponding to the first account. 
11. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria and in accordance with a determination that the first account is not available for use, displaying a warning corresponding to the first account being not available for use without displaying a balance of the first account without displaying instructions to prepare the first account for use.

12. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to using the first account, displaying status information for the use of the first account. 13, The computer system of claim 12, wherein displaying the status information further includes displaying information corresponding to the first account, the information including one or more of: a balance, an entry transit station, an exit transit station, a commute plan, and a number of transit trips remaining.

14. The computer system of claim 12, wherein displaying the status information further includes: in accordance with a determination that a loyalty account was used in conjunction with use of the first account, displaying a visual representation of the loyalty account; and in accordance with a determination that the loyalty account was not used in conjunction with use of the first account, forgoing displaying the visual representation of the loyalty account.

15. The computer system of claim 1, wherein the one or more programs further include instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the first visual representation of the first account satisfies the set of selection criteria and that the account user interface was displayed in 186 4115535004

Attorney Docket No.: P49076US83/777700005 54103 response to a request to view information about one or more accounts without preparing the one or more accounts from the account user interface for use displaying, via the display generation component and overlaid on the second visual representation that has reduced visual emphasis, instructions to prepare the first account for use.

16. The computer system of claim 1, wherein the one or more programs further include as instructions for: subsequent to receiving the scroll input and while displaying the account user interface: in accordance with the determination that the second visual representation of the second account satisfies the set of selection criteria and that the account user interface was displayed in response to a request to view information about one or more accounts without preparing the one or more accounts from the account user interface for use: in accordance with a determination that the second account is a first type of account, displaying, via the display generation component, instructions to prepare the second account for use; and in accordance with a determination that the second account is a second type of account different from the first type of account, forgoing displaying, via the display generation component, instructions to prepare the second account for use. U7, The computer system of claim 1, further comprising: prior to displaying the account user interface, receiving a first input; and in response to receiving the first input, displaying the account user interface, wherein the first input is a request to prepare one or more accounts from the account user interface for use or a request to view information about one or more accounts without preparing the one or more accounts from the account user interface for use.

18. The computer system of claim 1, wherein the one or more programs further include instructions for: receiving a second user input; and 
response to receiving the second user input and in accordance with a determination that the second user input corresponds to selection of the first visual representation of the first account, displaying, via the display generation component, details of the first account.

19. The computer system of claim 18, wherein the details of the first account includes additional information pertaining to a previously displayed error indication.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10,12-17, 19 and 20-52 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis S et al (Patent 10,776,779) and in view of Ramer et al (PGPUb 2008/0214150).

As regards claims 1,19 and 20 , Ellis et al discloses a display; (Fig 1 item 116 “Mobile wallet client application” Figs 30-31; Col 27, lines 50-63  “mobile wallet home screen”; Col 27 line 64 - Col 28 lines 41)
one or more input devices; (Fig 30).
one or more processors; (Fig 1, item 110; Col 4 line 45 - Col 5 line 8) and
 memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (Fig 1, item 110; Col 4 line 45 - Col 5 line 8)
displaying, via the display, a search user interface; (Fig 1, 30 and 31) and
in response to receiving the input that includes the search term: 
in accordance with a determination that the search user interface (Figs 30-31; Col 27 lines 50- Col 28 lines 41) corresponds to a plurality of transfer accounts provisioned on the computer system (Figs 16, 19a, 24-26 and 34; Col 6, lines 4-57)  wherein the plurality of transfer accounts are  configured to transfer a resource of the respective transfer account upon user authorization ; (Figs 8-9; Col 4, lines 55-66; Col 8, lines 30-49; Col 11, lines 6-57;)
Ellis do not disclose while displaying the search user interface, receiving, via the one or more input devices, input that includes a search term; 
concurrently displaying, via the display, a plurality of search results based on the search term, the plurality of search results including:
 a first search result corresponding to a resource transfer activity of a first account of the plurality of transfer accounts; 
a visual representation of the first account. wherein, in response to receiving a selection input corresponding to the visual representation of the first account, the computer system displays a user interface for use of the first account in a transfer,
 a second search result corresponding to a resource transfer activity of a second account, different from the first account, of the plurality of transfer accounts;
 a first set of one or more search results of the plurality of search results in a first grouping; and
 a second set of one or more search results of the plurality of search results in a second grouping.
Ramer discloses  while displaying the search user interface, receiving, via the one or more input devices, input that includes a search term; input that includes a search term;[0070,0310,0352,0851,0865]
concurrently displaying, via the display  a plurality of search results based on the search term, the plurality of search results including: [0990,0994-0997]
a first search result corresponding to a resource transfer activity of a first account of the plurality of transfer accounts; [0125,0127,0477,0508,0534]
a visual representation of the first account. wherein, in response to receiving a selection input corresponding to the visual representation of the first account, the computer system displays a user interface for use of the first account in a transfer,[0046, 0071, 0084, 0090, 0126-0127and Figure 5, 11 and 21]
and a second search result corresponding to a resource transfer activity of a second account, different from the first account, of the plurality of transfer accounts; [0125,0127,0477,0508,0534]
 a first set of one or more search results of the plurality of search results in a first grouping;[0125,0127,0133,0188-0189,0329,0367]
 and a second set of one or more search results of the plurality of search of search results in a second  grouping; [0125,0127,0133,0188-0189, 0329, 0367]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use display while displaying the search user interface, receiving, via the one or more input devices, input that includes a search term; concurrently displaying, via the display, a plurality of search results based on the search term, the plurality of search results including:
a first search result corresponding to a resource transfer activity of a first account of the plurality of transfer accounts; 
a second search result corresponding to a resource transfer activity of a second account, different from the first account, of the plurality of transfer accounts; a first set of one or more search results of the plurality of search results in a first grouping; and
a second set of one or more search results of the plurality of search results in a second grouping in the device of Ellis.
 	 The rationale to support a conclusion that the claim would have been obvious  for a user interface may be provided that simultaneously and dynamically presents a sponsored content 2102 in an idle screen 2100 display 172 concurrently with activating 2104 a mobile communication facility 112 based at least in part on a mobile subscriber characteristic that is associated with the mobile communication facility. A mobile subscriber characteristic may be age, sex, race, religion, area code, zip code, home address, work address, billing address, credit information, family information, income information, birth date, birthplace, employer, job title, length of employment, or some other mobile subscriber characteristic. [0990]
 One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 2, 21 and 37, Ellis and Ramer et al disclose the claims 1,19 and 20, Ellis et al discloses wherein transfers are secure transfers. (Col 11 line 58 – Col 12 line 2)
As regards claims 3, 22 and 38, Ellis and Ramer et al disclose the claims 1,19 and 20, Ellis discloses wherein the search user interface includes a plurality of visual representations of a plurality of different transfer accounts. (Fig 22, step 2211, Col 21 lines 58-60)
As regards claims 4, 23 and 39, Ellis and Ramer et al disclose the claims 3, 22 and 38, Ellis et al discloses while displaying the plurality of visual representations of the plurality of different transfer accounts, receiving a selection input corresponding to a visual representation of a respective transfer account; (Fig 39, Col 33 lines 24-40); Fig 47, Col 36 lines 57-67; Fig 49, Col 38 lines 22-30);
and in response to receiving the selection input corresponding to the visual representation of the respective transfer account, displaying a user interface for use of the respective transfer account in a transfer. (Col 4 lines 45-60);
As regards claim 5, 24 and 40, Ellis and Ramer et al disclose the claims 4, 23 and 39, Ellis et al discloses while displaying the user interface for use of the respective transfer account in a transfer, receiving authentication input; and in response to receiving the authentication input; (Fig 17, Col 15 lines 56- Col 16 lines 11)
 in accordance with the respective transfer account being the first account, preparing the first account for use; (Fig 24-27, Col 22 lines 46-60; prepopulate)
and in accordance with the respective transfer account being the second account, preparing the second account for use. (Col 22 lines 46-60)]
As regards claims 6, 25 and 41, Ellis and Ramer et al disclose the claims 1,19 and 20, Ellis et al discloses wherein the search user interface is generated by a first application, and wherein the first search result corresponding to the resource transfer activity is based on data received from a first source different from the first application. (Col 5 lines 9-30)
As regards claim 7, 26 and 42, Ellis and Ramer et al disclose the computer system of claims 1,19 and 20, Ellis et al discloses in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to the first account provisioned on the computer system and configured to transfer a resource of the first account upon user authorization: (Fig 8 and Fig 9)
displaying, via the display generation component, a second plurality of search results based on the search term without including the second search result corresponding to the resource transfer activity of the second account, the second plurality of search results including: (Fig 37, Col 31 lines 1-8)
the first search result corresponding to the resource transfer activity of the first account of the plurality of transfer accounts, and a third search result corresponding to another resource transfer activity of the first account of the plurality of transfer accounts, wherein the third search result is displayed concurrently with the first search result. (Fig 30-31, Col 5 lines 9-30)
As regards claims 8, 27 and 43 Ellis and Ramer et al disclose the  claims 1,19 and 20, Ellis et al discloses wherein a first set of search results of the plurality of search results are displayed via the display, in a first grouping of a plurality of groupings of data and a second set of search results of the plurality of search results are displayed via the display in a second grouping of the plurality of groupings of data. (Fig 51, Col 39 lines 48-67)
As regards claims 9, 28 and 44 Ellis and Ramer et al disclose the  claims 8, 27 and 43, Ellis et al discloses wherein the plurality of groupings of data includes one or more of: categories, merchants, people, and locations. (Fig 51, Col 39 lines 48-67 )
As regards claims 10, 29 and 45, Ellis and Ramer et al disclose claims 1,19 and 20, Ellis et al discloses wherein displaying the search user interface includes: prior to receiving the input that includes the search term, displaying respective groupings of multiple groupings.(Fig 51, Col 39 lines 48-67)
As regards claims 12, 30 and 46, Ellis and Ramer et al disclose the claims 1,19 and 20, Ellis et al discloses wherein the one or more programs further include instructions for: in response to receiving the input that includes the search term: in accordance with a determination that the search user interface corresponds to the first account, displaying search results corresponding to the first account by grouping together different results and displaying the grouped results within respective groupings; (Fig 51, Col 39 lines 48 – lines 67) and 
in accordance with a determination that the search user interface corresponds to the second account, displaying search results corresponding to the second account by grouping together different results and displaying the grouped results within the respective groupings (Fig 51, Col 39 lines 48 – lines 67)
As regards claims 13, 31 and 47, Ellis and Ramer disclose the claims 1,19 and 20, Ellis discloses wherein the one or more programs further include instructions for: while displaying the search user interface, receiving input selecting an option of a grouping; (Fig 24-27, Col 22 lines 46 – lines 60) and
 in response to receiving the input selecting an option of a grouping: in accordance with a determination that the selected option is a first option, displaying multiple search results corresponding to the first option, including:
a fourth search result corresponding to a resource transfer activity and a fifth search result corresponding to a resource transfer activity and without displaying a sixth search result corresponding to a resource transfer activity (Fig 30-31, Col 5 lines 9-30, Fig 37, Col 31 lines 1-8) and
in accordance with a determination that the selected option is a second option, displaying multiple search results corresponding to the second option, including:
the fourth search result corresponding to a resource transfer activity and the sixth search result corresponding to a resource transfer activity without displaying the fifth search result corresponding to a resource transfer activity. (Fig 37, Col 31 lines 1-8)
As regards claims 14, 32 and 48, Ellis and Ramer et al disclose the claims 1,19 and 20, Ellis discloses concurrently displaying,( Fig 15) via the display generation component, with the plurality of search results [Fig 31] based on   the search term, a filter option which, when selected, narrows the displayed search results. (Fig 33, Col 29 lines 13-53)
As regards claims 15, 33 and 49, Ellis and Ramer disclose the computer system of claims 14, 32 and 48, Ellis discloses wherein the filter option is displayed based on the received search term. (Fig 35, Col 30 lines 22-36)
As regards claims 16, 34 and 50, Ellis and Ramer disclose the computer system of claims 14, 32 and 48, Ellis discloses wherein the filter option is displayed based on prior searches. (Fig 32, Col 29 lines 8-12)
As regards claims 17, 35 and 51, Ellis and Ramer disclose the claims 1,19 and 20, Ellis et al discloses wherein the plurality of search results based on the search term includes one or more payment accounts. (Fig 24-27, Col 22 lines 46-60)
Claims 18, 36 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis S et al (Patent 10,776,779) and in view of Ramer et al (PGPub 2014/0365466) and in view of Nema (PGPub 2015/0074774).
As regards claims 18, 36 and 52, Ellis and Ramer disclose the claims 1,19 and 20, Ellis and Ramer do not expressly disclose wherein the plurality of search results based on the search term includes one or more pass accounts.
Nema discloses wherein the plurality of search results based on the search term includes one or more pass accounts. [0096]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Nema in the device of Ellis and Ramer. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foss (US PGPub 2016/0259497) devices, methods, and graphical user interfaces for manipulating user interface objects with visual and/or haptic feedback.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based Collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698